Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 18, 2003 (People v Crichlow, 302 AD2d 537 [2003]), affirming a judgment of the Supreme Court, Kings County, rendered April 14, 2000. By decision and order of this Court dated November 22, 2004 (People v Crichlow, 12 AD3d 616 [2004]), the application was denied. By decision and order of this Court dated February 28, 2005 (People v Crichlow, 15 AD3d 674 [2005]), the appellant was granted leave to reargue the application, and, upon reargument, the decision and order of this Court dated November 22, 2004, was recalled and vacated. This Court directed further briefing and the application was held in abeyance in the interim.
Ordered that the application is denied.
The key issue presented by this application is whether the evidence, the law, and the circumstances of this case, viewed in *481totality and as of the time of appellate counsel’s representation of the appellant, reveal that appellate counsel provided “meaningful representation” to the appellant (People v Larkins, 10 AD3d 694, 694 [2004], quoting People v Baldi, 54 NY2d 137, 147 [1981]; see People v Stultz, 2 NY3d 277, 284 [2004]). We conclude that this standard was satisfied in this case and, accordingly, we deny the application (see People v Chapman, 27 AD3d 574 [2006]). Prudenti, P.J., Crane, Goldstein and Rivera, JJ., concur.